


Exhibit 10.2

 

CHANGE IN CONTROL AGREEMENT

 

WHEREAS, Iron Mountain Incorporated (the “Company”) has granted and may
hereafter grant the undersigned (the “Optionee”) one or more options (the
“Options”) to purchase shares of the Company’s common stock, par value $0.01
(the “Common Stock”), pursuant to option agreements between the Company and
Optionee (each, an “Option Agreement”); and

 

WHEREAS, the Optionee and the Company desire to provide to the Optionee an
additional component of “Good Reason” as used in connection with a “Vesting
Change in Control” regarding all outstanding Options held by the Optionee as of
the date hereof and as hereafter may be granted under Option Agreements between
the Company and the Optionee (as amended and as may be amended or entered into
in the future, the “Stock Option Agreements”);

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter contained, the Optionee and the Company agree that
the existing Option Agreements are hereby amended to, and future Option
Agreements will, provide, notwithstanding any other provision in a Stock Option
Agreement or the plan(s) with respect to which such Options are granted
(collectively, the “Plans”) to the contrary:

 

1.                                      That the definition of the phrase “Good
Reason” as used in connection with a “Vesting Change in Control” shall include
the following additional component: “a material diminution in the
responsibilities or title of the Optionee’s position with Iron Mountain and/or
the assignment to Optionee of duties and responsibilities that are generally
inconsistent with the Optionee’s position with Iron Mountain immediately prior
to the Vesting Change in Control.” For the avoidance of doubt, “Good Reason”
will have occurred if the foregoing component or one of the components of “Good
Reason” in the Plans shall have occurred.

 

2.                                      Except as otherwise provided herein, all
other terms and conditions of each Stock Option Agreement shall remain in full
force and effect.

 

Capitalized terms not defined herein have the same meaning given to them in the
applicable Stock Option Agreement, or if not defined therein, the applicable
Plan.

 

IN WITNESS WHEREOF, the Optionee and the Company have executed this Change in
Control Agreement this 8th day of September, 2008.

 

IRON MOUNTAIN INCORPORATED

OPTIONEE

 

 

 

 

 

 

By:

/s/ Linda Rossetti

 

/s/ Ernest W. Cloutier

Its:

Linda Rossetti

 

Name:

Ernest W. Cloutier

 

--------------------------------------------------------------------------------
